            Case 4:18-cv-04425 Document 1-1 Filed in TXSD on 11/20/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 98.201.93.232

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                         Title
08/28/2018 17:21:43    7E257EBFF8E251B8C7D5B64CE6A7218C3EEF66D8          Sex And Fashion A Threeway Project

08/21/2018 06:24:02    CB77E43971A3AD7F4E82151E70B8A2AB98B9660B          Hot Office Sex

08/21/2018 05:43:30    64543C72681411D76A22BA9D85DE003071FF53ED          Lingerie Birthday Surprise

07/29/2018 18:00:23    9813E1636AC496680E1120A32C18480590EFD2B0          Threeway Strip Poker

10/02/2017 00:09:30    1D7F77503ECAEB0394329781D7BFC3F76D16326D          Caprice Swaps Cocks


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
STX228
